Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 5, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board found that claimant, a legal secretary, left her employment to take advantage of the employer’s early retirement plan. The Board also determined that although claimant was told that the length of her remaining employment could not be guaranteed, she was not told that she would be laid off if she did not accept the retirement plan. Based on these findings the Board concluded that claimant voluntarily left her job without good cause. Contrary to claimant’s contentions, there is substantial evidence in the record to support the Board’s denial of benefits and its decision must therefore be upheld.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.